FILED
                            NOT FOR PUBLICATION                               JUL 19 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10302

               Plaintiff - Appellee,              D.C. No. 4:09-cr-01996-DCB

  v.
                                                  MEMORANDUM *
IVAN VERDUSCO-COTA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                   W. Fremming Nielsen, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Ivan Verdusco-Cota appeals from his guilty-plea conviction and 60-month

sentence for conspiracy to possess with intent to distribute heroin, in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(i), and 846; and possession with intent to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute heroin, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(i). Pursuant

to Anders v. California, 386 U.S. 738 (1967), Verdusco-Cota’s counsel has filed a

brief stating there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Verdusco-Cota with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    11-10302